DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: a dispenser for sheet products including the features “wherein the pull-out detector is configured to contact a product from the front of the stack.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance: a method of operating a dispenser for sheet products including the steps “a pull-out detector for detecting the removal of a product from the front of the stack through the dispensing opening, wherein the pull-out detector is configured to contact a product from the front of the stack,” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: a dispenser for sheet products including the features “wherein the dispenser further comprises a user interface which is connected to the controller for pre-selecting the number of sheet products to be transferred into the presentation position in response to said pull-out signal,” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance: a method of operating a dispenser for sheet products including the steps “further wherein the method comprises the step of: pre-selecting the number of sheet products to be transferred into the presentation position via a user interface which is connected to the controller” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651